Citation Nr: 1703764	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for right knee strain, status post right knee surgery (previously characterized as right knee patellar tendonitis with residual scar).

2.  Entitlement to a rating in excess of 10 percent disabling for left knee strain (previously characterized as left knee patellar tendonitis).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement with the November 2012 rating decision in December 2012.  A statement of the case was issued in July 2013.  The Veteran perfected his appeal through a substantive appeal via a VA Form 9 in July 2013. 

The Veteran was scheduled for a Board video-conference hearing in August 2014.  However, he failed to appear at the hearing; and he has not filed a request seeking a new hearing.  As such, the Veteran's request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee strain status post right knee surgery is manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee strain is manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right knee strain status post right knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2012 letter, sent prior to the initial unfavorable decision issued in November 2012, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, post-service treatment records, reports of VA examinations and the statements from the Veteran.  Neither the Veteran nor his representative has identified any records that have not be obtained and associated with the record. 

The RO arranged for the Veteran to undergo relevant VA examinations in September 2012 and February 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to a higher rating for service-connected right and left knee strain.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's right and left knee strain.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, 1 Vet. App. at 589. 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 202. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a) (1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2).

The Veteran's statements describing the symptoms of his service-connected bilateral knee disabilities are deemed competent evidence as he is competent to report complaints regarding symptoms capable of lay observation.  However, the Veteran's statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran's service-connected bilateral knee disabilities have been assigned a 10 percent rating for each knee under Diagnostic Code 5260 for limitation of flexion. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Under 38 C.F.R. § 4.71a, additional diagnostic codes evaluate impairment resulting from knee disorders, including Diagnostic Code 5055 (knee replacement), Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 and 5259 (semilunar cartilage dislocated or removal of, symptomatic), Diagnostic Code 5262 (impairment of tibia and fibula-nonunion or malunion), and Diagnostic Code 5263 (genu recurvatum).  The normal ranges of motion in the knee include 1400 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II.

The Veteran alleges that his bilateral knee conditions are worse than the current 10 percent ratings reflect. 

Post-service treatment records reflect the Veteran's complaints of bilateral knee pain with instability while running and positive locking and catching sensations.  Treatment notes from April 2011 reflect that during a musculoskeletal examination the Veteran had full range of motion.  The examiner found no signs of effusion and a negative Lachman's test, anterior drawer test and posterior drawer test.  The Veteran's strength and sensation testing was normal, but his McMurray test was positive and the examiner found positive signs of crepitation.  Treatment notes from May 2011, reflect the Veteran's reports of moderate to severe pain that caused difficulty with ascending/descending stairs and running.  Upon examination, the examiner found full range of motion with increased pain at the end range of extension, no ligament instability or crepitation, normal sensation and pulses and no evidence of edema.  Treatment notes from June 2011 reflect that upon examination the Veteran had full range of motion, positive crepitation, no signs of effusion or edema.  The examiner noted a positive vertical scar at the patellar tendon with resolved tenderness.  Treatment notes from November 2011 reflect that the Veteran had full range of motion with negative crepitation and no signs of effusion.  Strength, coordination and sensation testing was normal.  A January 2012 treatment note reflects that the Veteran's knee pain was better. 

In a June 2011 statement, the Veteran reported that his bilateral knee conditions had consistently worsened since his discharge from service, in that his condition had been mild to moderate and progressed to moderate to severe.  The Veteran noted that he was treated by his primary care physician, sports physician and physical therapist.  The Veteran reported that his ability to run, walk upstairs and downstairs, stand for an extended period of time and squat had all been effected by his conditions.  The Veteran noted that he was required to wear a knee brace on his right knee and that his conditions impacted his activities for daily living and his occupation as a social worker. 

On the September 2012 joints disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with bilateral knee strain with range of motion abnormality with history of patellar tendonitis, and status post residuals right knee surgery.  The Veteran denied flare-ups in regard to his bilateral knee conditions.  The Veteran described the pain as severe and constant in both knees with stiffness and weakness.  The Veteran reported that he had difficulty standing for more than 15 minutes, walking for more than 10 minutes, walking up and down steps, climbing, and squatting, especially as these related to his activities of daily living and his occupation as a social worker. 

On physical examination, flexion and extension of both knees was 0 to 70 degrees.  The examiner found evidence of moderate pain of both knees with flexion and extension of both knees 60 to 70 degrees with wincing facial expressions.  With repetitive use, the range of motion did not elicit additional pain, fatigue, weakness, or lack of endurance.  Post-test range of motion of both knees remained the same.  Excursion, strength, speed, coordination, and endurance were all normal for both knees.  There was no additional limitation of range of motion of both knees following repetitive use testing.  The examiner found no weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy.  The examiner found mild pain and tenderness on palpation and muscle strength testing was normal.  The examiner found no joint instability with negative Lachman's, posterior drawer and mediolateral instability tests.  There was no evidence of patellar subluxation or dislocation and no history of meniscal conditions or surgeries.  The examiner found a healed asymptomatic vertical scar on the right knee, which measured 6 cm in length and 0.5 cm at its widest point.  The Veteran had an antalgic gait and claimed to occasionally use bilateral knee braces, but denied the use of wheelchairs, crutches, canes or walkers.  X-ray evidence revealed no evidence of arthritis. 

In February 2014, the Veteran was afforded another examination to assess the severity of his bilateral knee disabilities.  The Veteran's electronic records were reviewed.  The Veteran reported ongoing bilateral knee pain treated with rest and limitation of activities.  He reported no flare-ups.  Range of motion testing reflected that right knee flexion was to 100 degrees with objective evidence of painful motion at 100 degrees.  Right knee extension testing revealed no limitation and no objective evidence of painful motion.  Left knee flexion was to 110 degrees with objective evidence of painful motion at 100 degrees.  Left knee extension testing revealed no limitation and no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing and post-test range of motion revealed no additional functional loss or additional limitation in range of motion.  

On physical examination, the examiner found no pain or tenderness on palpation.  Muscle strength test was normal.  Joint stability testing was normal with negative Lachman's, posterior instability (posterior drawer) and medial-lateral instability tests.  The examiner found no patellar subluxation or dislocation or additional conditions and no history of meniscal conditions or surgery.  The examiner noted a surgical scar on the Veteran's right knee, but found that it was neither painful nor unstable and that the total area was not greater than 39 square cm.  The Veteran reported that he occasionally wore knee braces.  X-ray evidence revealed no evidence of degenerative or traumatic arthritis.  The examiner found that the Veteran's bilateral knee conditions would impact his ability to work in that he was unable to run, do heavy lifting or perform heavy physical work.  However, the examiner found that the Veteran was able to perform light physical work and sedentary work. 

Right Knee Strain

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee strain, status post right knee surgery is not warranted.  Even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension has always been normal and, even though flexion was limited at the VA examinations, it was not found to be limited to 30 degrees in the right knee.  Moreover, as extension has always been normal, there is no basis for awarding a separate rating for limitation of extension. 

The Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Importantly, at the most recent VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Further both VA examinations show that the Veteran denied any flare-ups and there was no change following repetitive use testing.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted  based on limitation of motion.  

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings.  A separate rating under Diagnostic Code 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of the right knee.  The Veteran has not reported any episodes of instability and testing for instability during the VA examinations was negative. 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

The Board notes that the September 2012 and February 2014 VA examiners noted that the Veteran's right knee surgery resulted in scarring; however, they indicated that the scar was not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Therefore, the Veteran is not entitled to a separate rating for scarring. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that his right knee disability has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 


Left Knee Strain

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left knee strain is not warranted.  Even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension has always been normal and, even though flexion was limited at the VA examinations, it was not found to be limited to 30 degrees in the right knee.  Moreover, as extension has always been normal, there is no basis for awarding a separate rating for limitation of extension. 

The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Importantly at the most recent VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Further both VA examinations show that the Veteran denied any flare-ups and there was no change following repetitive use testing.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted  based on limitation of motion.  

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings.  A separate rating under Diagnostic Code 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of the left knee.  The Veteran has not reported any episodes of instability and testing for instability during the VA examinations was negative. 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that his left knee disability has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

III.  Other Considerations

The Board has considered the possibility of staged ratings under Hart.  The Board, however, concludes that the severity of the Veteran's bilateral knee disabilities has remained the same throughout the appeal period.  Accordingly, staged ratings are inapplicable.  See id. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated. 

In this regard, the Veteran's 10 percent ratings for his bilateral knee disabilities contemplate the functional limitations caused by such disabilities for the period on appeal.  Moreover, the current 10 percent ratings reflect the Veteran's pain, restricted motion, and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260-5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's bilateral knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities rendered him unemployable.  In fact, the evidence shows that the Veteran is still employed full time as a social worker.  Accordingly, there is no need for further analysis with respect to this matter. 

In sum, Board finds that the preponderance of the evidence is against the higher rating claims on appeal; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a rating in excess of 10 percent disabling for right knee strain, status post right knee surgery, is denied. 

Entitlement to a rating in excess of 10 percent disabling for left knee strain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


